Citation Nr: 0204492	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  99-15 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance, and/or for adaptive equipment therefor.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to 
February 1962.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 1999 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran testified at a videoconference hearing at the RO 
before the undersigned member of the Board in January 2000.  


FINDINGS OF FACT

1. The veteran is currently service connected for lumbar disc 
disease, rated 40 percent disabling, and residuals of a 
left knee replacement, rated 30 percent.  His combined 
evaluation is 60 percent.  His combined evaluation is 60 
percent.  He has also been awarded a total rating based 
for compensation purposes based on individual 
unemployability.  

2. The veteran's service-connected disabilities have not 
resulted in loss or permanent loss of use of one or both 
feet or ankylosis of either of the knees or hips.  


CONCLUSION OF LAW

The criteria for entitlement to an automobile or other 
conveyance and adaptive equipment, or for adaptive equipment 
only, are not met.  38 U.S.C.A. §§ 3901, 3902 (West 1991); 38 
C.F.R. §§ 3.808, 4.63 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the VA should provide him with 
adaptive equipment necessary to allow him to drive despite 
his service connected disabilities.  He asserts that he as 
functionally lost the use of his left leg in that he cannot 
operate a clutch.  The veteran is currently service connected 
for lumbar disc disease, rated 40 percent disabling, and 
residuals of a left knee replacement, rated 30 percent.  His 
combined evaluation is 60 percent.  He has been found 
entitled to a total rating based on individual 
unemployability.

In support of the veteran's contention, he has submitted a 
copy of a VA outpatient treatment report, dated in July 1998, 
showing that he has difficulty using a clutch in his truck 
due to his left knee disorder.  The veteran testified at a 
video conference hearing before the undersigned member of the 
Board in January 2000.  At that time he reiterated his 
contention that he could not drive his truck without 
adversely affecting his left leg disorder.  He stated that he 
needed to use crutches after driving for two or three days in 
a row.  

Additional VA outpatient treatment records have been 
received.  These show treatment for various disabilities.  In 
July 2000, he was evaluated for discomfort in the low back 
and leg, as well as pain and stiffness in the neck.  He 
stated that three weeks earlier he had fallen off a truck, 
when he experienced a sharp pain in the right buttock when he 
landed on the ground, on his left knee.  He developed 
considerable pain over the proximal end of the lower leg and 
he was still aware of soreness and stiffness in the area.  
Examination showed findings in the neck and low back to be 
essentially the same as an earlier evaluation, with no 
interval change in the neurological picture.  The left knee 
was free of any effusion and displaced a good range of motion 
with good stability.  There was an area of slight puffiness 
over the proximal end of the lower leg, measuring 
approximately three inches in width, with was tender to 
pressure.  X-ray studies of the left knee showed no interval 
change in the alignment of the femoral, tibial and patella 
components of the prosthesis.  The examiner stated that the 
veteran had sustained only a contusion to the left lower leg, 
and not any damage to the total knee prosthesis.  

An examination was conducted by VA in August 2001.  At that 
time, the veteran stated that he had a left knee replacement 
in 1996 because of post-traumatic arthritis.  Since the 
surgery the knee had been stable but had been painful.  He 
reported periods of increased pain and disability which 
lasted up to a week.  During flare-ups, the range of motion 
was decreased.  He stated that repeated use of the joints 
caused increased pain in the left knee.  He had pain that 
radiated to the knee up to the hip and into the low back.  
The pain also radiated down from the knee to the ankle and 
foot.  Walking increased the down going pain.  He walked with 
a broad-based gait, antalgic on the left.  He was unable to 
walk on his toes.  He had good deep tendon reflexes at knees 
and ankles, 2 plus and symmetrical.  He had 2 to 3 plus 
pitting edema from the left knee to the ankle and in the 
right lower extremity 2 plus pitting edema.  He had a 
positive Trendelenburg test for gluteal weakness, bilaterally 
and tenderness over the trochanteric bursa of both hips.  
Abduction caused pain over the trochanteric area, 
bilaterally, with some radiation towards the knees.  He had 
good posterior and tibial pulses bilaterally.  Straight leg 
raising was to 70 degrees, bilaterally.  There was no gross 
effusion in the knees.  Varus and valgus testing showed no 
instability in the knees.  There was a 2 plus anterior drawer 
sign.  The patella was stable, bilaterally.  Ankle 
dorsiflexion was 95 degrees on the left and 100 degrees on 
the right.  Plantar flexion was 120 degrees on the left and 
140 degrees on the right.  There was no loss of sensation in 
either foot.  

The diagnoses were post-traumatic osteoarthritis of the left 
knee, bilateral trochanteric bursitis and osteoarthritis of 
the left hip.  The examiner commented that, with respect to 
the acts of balance and propulsion, balance was mildly 
compromised on the left because of the status of his left 
knee post-traumatic arthritis and subsequent surgery.  
Propulsion was diminished because of the post-traumatic 
arthritis.  Amputation of the left lower extremity would 
impede the function of the left leg and leave the veteran 
further disabled than at present because there was evidence 
of weakness of the gluteal muscles which caused pain in his 
leg.  There was no evidence of pathology of the left ankle or 
foot.  The examiner stated that there would be little 
positive to accomplish with an amputation at this point.  The 
examiner stated that the examination was carried out with 
consideration of flare-ups, limitation of function, effects 
of repeated use, and the functional impairment.  

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and of 
basic entitlement to necessary adaptive equipment will be 
made where a veteran, who had active military, naval or air 
service, exhibits one of the following as the result of a 
disease or injury incurred in or aggravated during active 
military, naval or air service: (i) loss or permanent loss of 
use of one or both feet; (ii) loss or permanent loss of use 
of one or both hands; or (iii) permanent impairment of vision 
of both eyes. 38 C.F.R. § 3.308(a), (b).  For adaptive 
equipment eligibility only, ankylosis of one or both knees or 
one or both hips is sufficient to show entitlement.  38 
U.S.C.A. § 3901; 38 C.F.R. § 3.808(b).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.

The recent VA examination showed that the veteran reported 
pain in the left lower extremity which worsened on use.  The 
evaluation showed he had an antalgic gait on the left.  
However, there was no instability in either knee.  
Additionally, he was able to dorsiflex the ankle to 95 
degrees and plantar flex to 120 degrees.  Furthermore there 
was no loss of sensation in either foot nor evidence of 
ankylosis of the either hip or either knee.  There was no 
diagnosis of shortening of the left lower extremity.  The 
examiner commented that propulsion was diminished.  However, 
it was reported that balance was mildly compromised.  
Additionally the examiner rendered an opinion that amputation 
of the left lower extremity would impede the function of the 
left leg and leave the veteran further disabled than at 
present.  The evidence does not contradict this opinion.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and other adaptive equipment is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

